Opinion by
Mr. Chief Justice Moore.
The trial court entered a judgment in favor of Goldberg Brothers, Inc. against Matt Skorey, Inc. in the sum of $17,872.80. The judgment represented the amount found to be due the plaintiff on its claim arising out of the manufacture, and delivery of certain school supply vending machines to Skorey.
The defendant in the action, Matt Skorey, Inc., filed its counterclaim in which it alleged that Goldberg Brothers, Inc. had failed to perform a contract, allegedly entered into between the parties, for the manufacture and delivery of vending machines. The trial court dismissed the counterclaim of Matt Skorey, Inc. for failure of the evidence to establish the allegations contained therein.
We have examined the record, have read the briefs, and have heard oral argument, and we find no error warranting reversal.
The judgment is affirmed.
Mr. Justice Sutton and Mr. Justice Pringle concur.